
  Costa Rica 1949 (rev. 2020)
  
  

  

  


Preamble


We, the Representatives of the People of Costa Rica, freely elected Deputies to the National Constituent Assembly, invoking the name of God and reiterating our faith in Democracy, decree and sanction the following:



Title I. The Republic



Sole Chapter



Article 1


Costa Rica is a democratic, free, independent, multiethnic and multicultural Republic.



Article 2


Sovereignty resides exclusively in the Nation.



Article 3


No one may arrogate the sovereignty; whoever does so will commit the crime of treason [against] the Nation.



Article 4


No person or group of persons may assume the representation of the People, arrogate their rights, or make petitions in their name. The infraction of this Article will be sedition.



Article 5


The national territory is included [comprendido] between the Caribbean Sea, the Pacific Ocean and the Republics of Nicaragua and Panama. The limits of the Republic are those determined by the Cañas-Jérez Treaty of 15 April 1858, ratified by the Laudo Cleveland [Cleveland Decision] of 22 March 1888, with respect to Nicaragua, and the Echandi Montero-Fernandez Jaen Treaty of 1 May 1941 in what concerns Panama.


The Isla del Coco, situated in the Pacific Ocean, forms part of the national territory.



Article 6


The State exercises the complete and exclusive sovereignty over the aerial space of its territory, over its territorial waters within a distance of twelve miles from the line of low tide along its coats, over its continental platform and over its insular base, in accordance with the principles of International Law.


It also exercises, a special jurisdiction over the seas adjacent to its territory within an extension of two hundred miles from the same line, in order to protect, to preserve and to exploit exclusively all the natural resources and wealth existing in the waters, the soil and the subsoil of those zones, in accordance with such principles.



Article 7


The public treaties, the international agreements and the concordats, duly approved by the Legislative Assembly, will have from their promulgation or from the day designated by them, authority superior to that of the laws.


The Public treaties and the international agreements referring to the territorial integrity or the political organization of the country, will require the approval of the Legislative Assembly, by a vote of no less than the three-quarters part of the totality of its members, and that of two-thirds of the members of a Constituent Assembly, convoked to [that] effect.



Article 8


Foreign States may only acquire within the territory of the Republic, on a reciprocal basis, the real estate [inmuebles] necessary for the seat [sede] of their diplomatic representations, without prejudice to that established by international agreements.



Article 9


The Government of the Republic is popular, representative, participative, alternative and responsible. It is exercised by the People and three Powers distinct and independent between themselves. The Legislative, the Executive and the Judicial.


None of the Powers may delegate the exercise of the functions specific to them.


A Supreme Tribunal of Elections, with the rank and independence of the Powers of the State, has as its responsibility[,] in an exclusive and independent form[,] the organization, direction and supervision of the acts relative to the suffrage, as well as the other functions that this Constitution and the laws attribute to it.



Article 10


It will correspond to a specialized Chamber of the Supreme Court of Justice to declare, by absolute majority of its members, the unconstitutionality of the norms of any nature and of the acts subject to the Public Law. The jurisdictional acts of the Judicial Power, the declaration of election made by the Supreme Tribunal of Elections and the others determined by the law[,] will not be impugnable by this way.


It will also correspond to it:







a.
To settle the conflicts of competence between the powers of the State, the Supreme Tribunal of Elections included, as well as with the other entities or organs that the law indicates.






b.
To take cognizance of the consultations on bills of constitutional reform, of approval of international agreements or treaties and of other bills of law, as provided in the law.





Article 11


The public functionaries are simple depositaries of the authority. They are obligated to fulfill the duties that the law imposes on them and they may not arrogate faculties not granted in it. They must take an oath to observe and fulfill this Constitution and the laws. The action to require penal responsibility of them for their acts is public.


The Public Administration in a broad [amplio] sense, will be submitted to a procedure of evaluation of results and accountability, with the consequent personal responsibility for the functionaries in the fulfillment of their duties. The law will specify the means for this control of results and accountability to operate as a system that covers all the public institutions.



Article 12


The Army as a permanent institution is proscribed.


For the vigilance and conservation of the public order, there will be the necessary forces of police.


Military forces may only be organized by a continental agreement or for the national defense; one and the other will always be subordinate to the civil power: they may not deliberate, or make manifestations or declarations in an individual or collective form.



Title II. The Costa Ricans



Sole Chapter



Article 13


[The following] are Costa Ricans by birth:







1.
The child of [a] Costa Rican father or mother born in the territory of the Republic;






2.
The child of [a] father or mother Costa Rican by birth, who are born abroad, and who are inscribed as such in the Civil Registry, by the will of the Costa Rican progenitor, while they are minors, or on their own until they turn twenty-five years old;






3.
The child of foreign parents born in Costa Rica who are inscribed as Costa Ricans, by the will of either of their progenitors while they are minors, or on their own until they turn twenty-five years old;






4.
The infant, of unknown [ignorados] parents, found in Costa Rica.





Article 14


[The following] are Costa Ricans by naturalization:







1.
The ones who have acquired this nationality by virtue of previous laws.






2.
The nationals of other countries of Central American, the Spanish and the Spanish-Americans by birth, who have officially resided in the country for five years at a minimum and that fulfill the other requirements established by the law.






3.
The Central Americans, the Spanish and the Spanish-Americans that are not so by birth, and the other foreigners who have officially resided in the country for seven years at a minimum and that fulfill the other requirements established by the law.






4.
The foreign woman who by contracting marriage with a Costa Rican loses her nationality.






5.
The foreign persons who by marring Costa Ricans lose their nationality or that after being married two years to Costa Ricans, and residing for that same time period in the country, manifest their desire to acquire the Costa Rican nationality.






6.
Whoever holds honorary nationality granted by the Legislative Assembly.





Article 15


Whoever solicits the naturalization must: accredit their good conduct, demonstrate that they have a job [oficio] or [have] known means to live, that they speak, write and read the Spanish language, submit themselves to a comprehensive exam on the history of the country and its values, promise to reside in the national territory in a regular mode and swear to respect the constitutional order of the Republic.


The requirements and the form to process the solicitation for naturalization will be established by means of the law.



Article 16


The status [calidad] of Costa Rican is not lost and is irrenounceable.



Article 17


The acquisition of the nationality transcends to the children while they are minors in accordance with the regulations established in the law.



Article 18


The Costa Ricans must observe the Constitution and the laws, serve the Fatherland [Patria], defend it and contribute to the public expenses.



TITLE III. Foreigners



Sole Chapter



Article 19


Foreigners have the same individual and social rights and duties as Costa Ricans, with the exceptions and limitations that this Constitution and the laws establish.


They may not intervene in the political affairs of the country, and they are submitted to the jurisdiction of the tribunals of justice and of the authorities of the Republic, without recourse through [ocurrir] the diplomatic way, except for that provided by international agreements.



Title IV. Individual Rights and Guarantees



Sole Chapter



Article 20


Every person is free in the Republic; whoever is under the protection of its laws may not be slave [masculine] or slave [feminine].



Article 21


The human life is inviolable.



Article 22


All Costa Ricans may move [trasladarse] and stay anywhere in the Republic or out of it, as long as they are free of responsibility, and return whenever it is convenient to them. Requirements may not be demanded of Costa Ricans that prevent their entrance into the country.



Article 23


The domicile and any other private premises of the inhabitants of the Republic are inviolable. However, they may be intruded [allanados] by the written order of [a] competent judge, or to prevent the commission or the impunity of crimes, or to prevent grave damage to persons or to property, subject to what the law prescribes.



Article 24


The right to intimacy, to freedom and to the secrecy of communications is guaranteed.


The private documents and the communications, written, oral or of any other type[,] of the inhabitants of the Republic[,] are inviolable. Nevertheless, the law, whose approval and reform will require the votes of two-thirds of the Deputies of the Legislative Assembly, will establish in which cases the Tribunals of Justice may order the seizure [secuestro], search [registro], or examination of private documents, when [it] is absolutely indispensible to clarify matters submitted to their cognizance.


Equally, the law will determine in which cases the Tribunals of Justice may order the intervention of any type of communication and will indicate the crimes in the investigation of which the use of this exceptional power [potestad] may be authorized and for [durante] how much time. Likewise, it will specify the responsibilities and the sanctions incurred by the functionaries who illegally apply this exception. The judicial resolutions protected under this norm must be reasoned and may be executed immediately. Their application and control will be the non-delegable responsibility of the judicial authority.


The law will establish the cases in which the competent functionaries of the Ministry of Finance [Hacienda] and of the Office of the Comptroller General of the Republic may review the books of account and their annexes for tax purposes and to supervise [fiscalizar] the correct utilization of the public funds.


A special law, approved by two-thirds of the total of the Deputies, will determine which other organs of the Public Administration may review the documents specified by that law in relation with the fulfillment of their competences of regulation and surveillance to achieve [conseguir] public purposes. Likewise, it will indicate in which cases that review proceeds.


The correspondence stolen or the information obtained as a result of the illegal intervention of any communication will not produce legal effects.



Article 25


The inhabitants of the Republic have the right to associate for licit purposes. No one may be obligated to be a part of any association.



Article 26


Everyone has the right to meet peacefully and without arms, whether for private business, or to discuss political matters and to examine the public conduct of the functionaries.


Meetings in private premises do not need prior authorization. Those celebrated in public places will be regulated by the law.



Article 27


The freedom of petition, in individual or collective form, before any public functionary or official entity, and the right to obtain prompt resolution[,] are guaranteed.



Article 28


No one may be disturbed [inquietado] or persecuted for the expression of their opinions or for any act that does not infringe the law.


The private actions that do not harm the public morality or order, or that do not prejudice third parties, are outside of the action of the law.


Nevertheless, it is not possible, for clergymen or laymen to invoke religious motives or to make use of religious beliefs as [a] means to make political propaganda in any form.



Article 29


Every one may communicate their thoughts by words or in writing and publish them without prior censorship; but they will be responsible for the abuses committed in the exercise of this right, in the cases and the mode that the law establishes.



Article 30


The free access to the administrative departments for the purpose of [obtaining] information on matters of public interest[,] is guaranteed.


The secrets of the State are reserved.



Article 31


The territory of Costa Rica will be [an] asylum to anyone persecuted for political reasons. If because of [a] legal imperative their expulsion is decreed, they can never be sent to the country where they are persecuted.


Extradition will be regulated by the law or by international treaties and will never proceed in cases of political crimes or [crimes] connected to them, according to the Costa Rican qualification.



Article 32


No Costa Rican may be compelled to abandon the national territory.



Article 33


All persons are equal before the law and no discrimination whatever contrary to human dignity may be practiced.



Article 34


No law will be given retroactive effect in prejudice to any person, or to their acquired patrimonial rights or to any consolidated juridical situations.



Article 35


No one may be judged by [a] commission, tribunal or judge specially appointed for the case, but [sino] exclusively by the tribunals established in accordance with this Constitution.



Article 36


In penal matters, no one is obligated to give testimony against themselves, or against their spouse, ascendants, descendants or collateral relatives within the third degree of consanguinity or affinity inclusive.



Article 37


No one may be detained without proven evidence of having committed a crime, and without a written mandate of [a] judge or authority in charge of the public order, except when it concerns [a] fugitive inmate or [a] criminal [caught] in flagrante delicto; but in any case, they must be placed at the disposition of a competent judge within the peremptory time period of twenty-four hours.



Article 38


No person may be reduced to prison for debt.



Article 39


No one will be made to suffer a penalty except for [a] crime, [an] offense or [a] fault sanctioned by [a] previous law, and by virtue of a firm sentence issued by [a] competent authority, [with] prior opportunity granted to the indicted [person] to exercise their defense and through the necessary demonstration of culpability.


Corporal constraint in civil or labor matters or the detentions that may be decreed in [cases] of insolvency, bankruptcy or meetings of creditors do not constitute [a] violations of this Article or of the two preceding [Articles].



Article 40


No one will be submitted to cruel or degrading treatments or to perpetual penalties, or to the penalty of confiscation. Any declaration obtained by means of violence will be null.



Article 41


Through recourse to the laws, everyone should find reparation for the injuries or damages received to their person, property or moral interests. Prompt justice should be made to them, fulfilled, without degeneration and in strict accordance with the laws.



Article 42


One same Judge may not be in several instances to decide on one same point. No one may be judged more than one time for the same punishable act.


It is prohibited to reopen closed penal causes and trials decided with force of [the] thing judged [autoridad de cosa juzgada/Res judicata], except when the recourse of revision proceeds.



Article 43


All persons have the right to terminate their patrimonial differences by means of arbitrators, even when there is a pending litigation.



Article 44


[A] judicial order is required to make the isolation [of a person exceed forty-eight hours; it may only be extended for up to ten consecutive days and in no case will it impede the exercise of judicial scrutiny.



Article 45


Property is inviolable; none may be deprived of it[,] if it is not for [a] legally proven public interest, [with] prior indemnification in accordance with the law. In the case of war or internal commotion, it is not indispensible that the indemnification be prior. Nevertheless, the correspondent payment will be made at the latest two years after the state of emergency has been concluded.


The Legislative Assembly can, for reasons of public necessity through the vote of two-thirds of the totality of its members, impose on property limitations of social interest.



Article 46


The monopolies of a private [particular] character, and any act, even if originated in a law, which threaten or restrict the freedom of commerce, agriculture or industry, are prohibited.


The action of the State aimed at preventing any monopolistic practice or tendency is of public interest.


The enterprises constituted as de facto monopolies must be submitted to a special legislation.


The approval of two-thirds of the totality of the members of the Legislative Assembly is required to establish new monopolies in favor of the State or of the Municipalities.


Consumers and users have the right to the protection of their health, environment, security and economical interests, to receive adequate and true information; to the freedom of election, and to an equitable treatment. The State will support the organs constituted by them for the defense of their rights. The law will regulate these matters.



Article 47


Any author, inventor, producer or merchant will temporarily enjoy the exclusive property of their work, invention, trademark or trade name, in accordance with the law.



Article 48


All persons have the right to the recourse of habeas corpus to guarantee their personal freedom and integrity, and to the recourse of amparo to maintain or reestablish the enjoyment of the other rights consecrated in this Constitution, as well as those of a fundamental character established in the international instruments concerning human rights, applicable in the Republic. Both recourses will be of the competence of the Chamber indicated in Article 10.



Article 49


The contentious-administrative jurisdiction is established as [an] attribution of the Judicial Power, with the objective of guaranteeing the legality of the administrative function of the State, of its institutions and of any other entity of public law.


The diversion of power will be a motive of impugnment of the administrative acts.


The law will protect, at least, the subjective rights and the legitimate interests of those administrated.



Title V. Social Rights and Guarantees



Sole Chapter



Article 50


The State will procure the greatest well-being to all the inhabitants of the country, organizing and stimulating production and the most adequate distribution [reparto] of the wealth.


All persons have the right to a healthy and ecologically balanced environment. For that, they are legitimated to denounce the acts that infringe this right and to claim reparation for the damage caused.


The State will guarantee, will defend and will preserve this right. The Law will determine the responsibilities and corresponding sanctions.


Every person has the human, basic and non-renounceable right of access to potable water, as an essential material for life. Water is an asset of the nation, essential to protect such human right. Its use, protection, sustainability, conservation and exploitation will be governed by that which the law created for these effects establishes[,] and the supply of potable water for consumption by persons and the populations will have priority.



Article 51


The family, as [a] natural element and foundation of society, has the right to the special protection of the State. The mother, the child [masculine] and the child [feminine], senior adult persons and persons with disabilities[,] will equally have right to that protection.



Article 52


Marriage is the essential basis of the family and rests on the equality of rights of the spouses.



Article 53


The parents have the same obligations to their children born out of the marriage as to those born in it.


All persons have the right to know who their parents are, in accordance with the law.



Article 54


All personal qualification on the nature of the filiation is prohibited.



Article 55


The special protection of the mother and of the minor will be the responsibility of an autonomous institution denominated [the] Patronato Nacional de la Infancia [National Patronage of Infancy], with the collaboration of the other institutions of the State.



Article 56


Work is a right of the individual and an obligation with society. The State must procure that everyone has an honest and useful occupation, duly remunerated, and because of this to impede the establishment of conditions that in some form diminish the freedom or the dignity of man or degrade his work to the condition of simple merchandise. The State guarantees the right to free election of [a] job.



Article 57


All workers have the right to a minimum salary, fixed periodically, for a normal working day, that procures them [a] well-being and [a] dignified existence. The salary will always be equal for equal work in identical conditions of efficiency.


All [matters] relative to the fixing of the minimum salaries will be the responsibility of the technical organ that the law determines.



Article 58


The ordinary daytime working day may not exceed eight hours a day and forty-eight a week. The ordinary nighttime working day may not exceed six hours a day and thirty-six a week. The work during extraordinary hours must be remunerated with fifty percent more than the stipulated incomes or salaries. Nevertheless, these provisions will not be applied in very qualified cases of exception, that the law determines.



Article 59


All workers will have the right to one day of rest after six consecutive days of work, and to annual paid vacations, of which the extent and opportunity will be regulated by the law, but in no case will include less than two weeks for every fifty weeks of continuous service; all without prejudice to the very qualified exceptions that the legislator establishes.



Article 60


Both the employers and the workers may freely syndicate themselves, with the exclusive purpose of obtaining and preserving economic, social or professional benefits.


It is prohibited to foreigners to exercise directive [roles] or authority in the trade unions.



Article 61


The right of employers to lock-out and of workers to strike is recognized, except in the public services, in accordance with the determination made of them by the law and in accordance with the regulations that it establishes, which must overrule any act of coercion or of violence.



Article 62


The collective conventions of work that, in accordance with the law, are agreed to between employers or trade-unions of employers and trade-unions of workers legally organized[,] will have force of law.



Article 63


The workers terminated without just cause will have the right to an indemnification when they are not covered by an unemployment insurance.



Article 64


The State will promote the creation of cooperatives, as a mean to facilitate better conditions of life for the workers. In the same way, it will procure the development of solidarity as an instrument of economic and social growth of the workers, both in the private sector and in the public sector.


In the same way, it will recognize the right of employers and workers to organize themselves freely in associations of solidarity, in order to obtain better conditions of life and economic and social development.



Article 65


The State will promote the construction of popular housing and will create the family patrimony of the worker.



Article 66


All employers must adopt in their enterprises the necessary measures for the hygiene and safety [seguridad] of work.



Article 67


The State will see to the technical and cultural preparation of the workers.



Article 68


No discrimination may be made with respect to salary, advantages or conditions of work between Costa Ricans and foreigners, or with respect to some group of workers.


In equal conditions the Costa Rican worker must be preferred.



Article 69


The contracts of rural share-farming will be regulated in order to assure the rational exploitation of the land and the equitable distribution of its products between owners and share-farmers [aparceros].



Article 70


A jurisdiction of work dependent of the Judicial Power[,] will be established.



Article 71


The laws will give special protection to the women and the minors in their work.



Article 72


The State will maintain, while [an] unemployment insurance does not exist, technical and permanent system of protection for the involuntarily unemployed, and will procure the reintegration of them into work.



Article 73


Social securities for the benefit of the manual and intellectual workers are established, regulated by the system of compulsory [forzosa] contribution of the State, employers and workers, in order to protect them against the risks of sickness, disability, maternity, old age, death and other contingencies that the law determines.


The administration and the government of the social securities will be the responsibility of an autonomous institution, denominated [the] Caja Costarricense de Seguro Social [Costa Rican Bank of Social Security].


The funds and the reserves of the social securities may not be transferred or used for distinct purposes [other] than those which motivated their creation.


The insurances against occupational risks will be of exclusive account of the employers and will be governed by special provisions.



Article 74


The rights and the benefits to which this Chapter refers are irrenounceable. Their enumeration does not exclude others that are derived from the Christian principle of social justice and that the law indicates; they will be applicable equally to all the concurrent factors of the process of production, and [are] regulated in social legislation and labor [legislation], in order to procure a permanent policy of national solidarity.



Title VI. Religion



Sole Chapter



Article 75


The Roman, Catholic, Apostolic Religion is that of the State, which contributes to its maintenance, without preventing the free exercise in the Republic of other beliefs that do not oppose themselves to the universal morality or good customs.



Title VII. The Education and the Culture



Sole Chapter



Article 76


Spanish is the official language of the Nation. However, the State will see to the maintenance and cultivation of the national indigenous languages.



Article 77


Public education will be organized as a complete [integral] process correlated in its various cycles, from the preschool to the university.



Article 78


The preschool, basic general and diversified education are obligatory and, in the public system, [are] gratuitous and financed [costeada] by the Nation.


For the State education, superior [education] included, the public expenditure will not be inferior to the annual eight percent (8%) of the gross domestic product, in accordance with the law, without prejudice to that established in Articles 84 and 85 of this Constitution.


The State will facilitate the technological access to all the levels of education, as well as the pursuit of superior studies to those without pecuniary resources. The conferral of the scholarships and the aids [auxilios] will be in charge of the Ministry of the branch, through the organ that the law determines.



Article 79


The freedom of teaching is guaranteed. However, all private educational centers will be under the inspection of the State.



Article 80


The private initiative in educational matter will merit stimulus from the State, in the form that the law indicates.



Article 81


The general direction of the official education corresponds to a superior council integrated as the law specifies, presided over by the Minister of the branch.



Article 82


The State will provide food and clothing to the indigent pupils, in accordance with the law.



Article 83


The State will sponsor and organize the education of adults, destined to combat illiteracy and to provide [a] cultural opportunity to those who wish to improve their intellectual, social and economic condition.



Article 84


The University of Costa Rica is an institution of superior culture that enjoys independence in the performance of its functions and of full juridical capacity to acquire rights and to contract obligations, as well as to give itself its own organization and government. The other institutions of university superior education of the State will have the same functional independence and equal juridical capacity as the University of Costa Rica.


The State will endow them with [their] own patrimony and will collaborate in their financing.



Article 85


The State will endow the University of Costa Rica, the Technological Institute of Costa Rica, the National University and the Universidad Estatal a Distancia with [their] own patrimony and will create for them [their] own income independently from those originated in these institutions. In addition, it will maintain--with the current income and other that would be necessary--a special fund for the financing of the State Superior Education.


The Central Bank of Costa Rica will administrate that fund and, each month, it will provide it in twelfths, to the order of the mentioned institutions, according to the distribution determined by the body responsible for the coordination of the University State Superior Education. The income of that special fund may not be abolished or diminished, without creating, simultaneously, other improvements to substitute them.


The body responsible for the University State Superior Education will prepare a national plan for this education, taking into account the guidelines established by the National Development Plan in force.


This plan must be concluded, at the latest, [on] the 30th of June of the years divisible by five and it will cover the immediately following five-year [mandate]. In it will be included, both the expenditures of operation and the expenditures of investment that are considered necessary for the good performance of the institutions mentioned in this Article.


The Executive Power will include, in the ordinary budget of expenditures of the Republic, the correspondent amount, specified in the plan, adjusted in accordance with the variation of the purchasing power of the currency.


Any dispute that may arise, with respect to the approval of the amount budgeted of the National Plan of State Superior Education, will be resolved by the Legislative Assembly.



Article 86


The State will train professional teachers through special institutions, of the University of Costa Rica and of the other institutions of university superior education.



Article 87


The freedom of professorship is [a] fundamental principle of the university teaching.



Article 88


For the discussion and approval of bills of law relative to the matters placed under the competence of the University of Costa Rica and of the other institutions of university superior education, or directly related to them, the Legislative Assembly must previously hear the University Council or the directive organ corresponding to each one of them.



Article 89


[The following] are among the cultural objectives of the Republic: to protect the natural beauties, to preserve and to develop the historic and artistic patrimony of the Nation and to support the private initiative for scientific and artistic progress.



Title VIII. Political Rights and Duties



Chapter I. The Citizens



Article 90


Citizenship is the set of political rights and duties that correspond to the Costa Ricans older than eighteen years of age.



Article 91


Citizenship is suspended only:







1.
By judicially declared interdiction;






2.
By a sentence imposing the penalty of suspension of the exercise of political rights.





Article 92


Citizenship is recovered in the cases and through the means that the law determines.



Chapter II. Suffrage



Article 93


Suffrage is [a] primordial and obligatory civic function and is exercised before the Electoral Boards [Juntas] in a direct and secret vote, by the citizens registered in the Civil Registry.



Article 94


The Costa Rican citizen by naturalization may not vote except after twelve months of having obtained the respective letter [carta].



Article 95


The law will regulate the exercise of suffrage in accordance with the following principles:







1.
Autonomy of the electoral function;






2.
Obligation of the State to register, of office, the citizens in the Civil Registry and to provide them with [an] identity form to exercise suffrage;






3.
Effective guarantees of freedom, order, purity [pureza] and impartiality on the part of the government authorities;






4.
Guarantees that the system to emit the suffrage facilitates to the citizens the exercise of this right;






5.
Identification of the elector through a form [cédula] with [a] photograph or other appropriate technical means provided [dispuesto] by the law for such effect;






6.
Guarantees of representation for the minorities;






7.
Guarantees of political pluralism;






8.
Guarantees for the designation of authorities and candidates of the political parties, according to democratic principles and without discrimination based on gender.





Article 96


The State may not deduct anything from the remunerations of the public servants for the payment of political debts.


The State will contribute to defray the expenses of the political parties, in accordance with the following provisions:







1.
The contribution will be of zero point nineteen percent (0.19%) of the gross domestic product of the two previous years to the celebration of the election for President, Vice Presidents of the Republic and Deputies to the Legislative Assembly. The law will determine in which cases a reduction of this percentage may be agreed to.







This percentage will be allocated to cover the expenses generated by the participation of the political parties in those electoral processes, and to satisfy the necessities of political training and organization. Each political party will establish the percentages corresponding to these rubrics.






2.
The political parties that participate in the electoral processes specified in this Article and achieve [alcanzaren] at least four percent (4%) of the suffrage validly emitted on [a] national scale or those registered on [a] provincial scale, that obtain as minimum that percentage in the province or elect, at least, one Deputy[,] will have the right to the State contribution.






3.
[With] previous granting of the corresponding bonds [cauciones], the political parties will have the right to be advanced part of the State contribution, as determined by the law.






4.
To receive the contribution from the State, the parties must prove their expenses before the Supreme Tribunal of Elections.




The private contributions to the political parties will be submitted to the principle of publicity and will be regulated by law.


The law that establishes the procedures, means of control and other regulations for the application of this Article, will require, for its approval and reform, the vote of two-thirds of the total of the members of the Legislative Assembly.



Article 97


For the discussion and approval of bills of law relative to electoral matters, the Legislative Assembly must consult the Supreme Tribunal of Elections; to divert from its opinion the vote of the two-thirds part of the total of its members will be necessary.


Nevertheless, within the six months prior to and the four [months] after the celebration of a popular election, the Legislative Assembly may not convert into laws the bills on these matters with respect to which the Supreme Tribunal of Elections should have manifested its disagreement.



Article 98


The citizens will have the right to group themselves in parties to intervene in the national policy, as long as the parties commit themselves in their programs to respect the constitutional order of the Republic.


The political parties will express political pluralism, will participate in the formation and manifestation of the popular willingness and will be fundamental instruments for political participation. Their creation and the exercise of their activity will be free within respect for the Constitution and the law. Their internal structure and functioning must be democratic.



Chapter III. The Supreme Tribunal of Elections



Article 99


The organization, direction and supervision of the acts relative to the suffrage, correspond in exclusive form to the Supreme Tribunal of Elections, which enjoys independence in the performance of its mission. The other electoral organs are dependent of the Tribunal.



Article 100


The Supreme Tribunal of Elections will be integrated, ordinarily by three titular Magistrates and six substitutes, appointed by the Supreme Court of Justice by the votes of no less than two-thirds of the total of its members. They must meet equal conditions[,] and they will be subject to the same responsibilities[,] as the Magistrates that integrate the Court.


From one year prior to and until six months after the celebration of the general elections for President of the Republic or Deputies to the Legislative Assembly, the Supreme Tribunal of Elections must enlarge itself with two of its substitute Magistrates to form, in that interval, a tribunal of five members.


The Magistrates of the Supreme Tribunal of Elections will be subject to the conditions of work, in whatever is applicable, and to the minimum time of daily work that the Organic Law of the Judicial Power indicates for the Magistrates of the Chamber of Cassation, and will receive the remunerations established for them.



Article 101


The Magistrates of the Supreme Tribunal of Elections will remain in their offices six years. A titular and two substitutes must be renewed every two years, but they may be re-elected.


The Magistrates of the Supreme Tribunal of Elections will enjoy the immunities and prerogatives that correspond to the members of the Supreme Powers.



Article 102


The Supreme Tribunal of Elections has the following functions:







1.
To convoke [the] popular elections;






2.
To appoint the members of the Electoral Boards, in accordance with the law;






3.
To interpret in exclusive and obligatory form the constitutional and legal provisions referring to electoral matters;






4.
To take cognizance in appeal of the appealable resolutions issued by the Civil Registry and the Electoral Boards;






5.
To investigate by itself or through delegates, and to pronounce itself with regard to any complaint formulated by the parties on [the] political partiality of the servants of the State in the exercise of their offices, or on political activities of functionaries to whom it is prohibited to exercise them. The declaration of culpability pronounced by the Tribunal will be obligatory cause for dismissal and will incapacitate the culpable [person] from exercising public offices for a period of no less than two years, without prejudice to the penal responsibilities that may be demanded of them. However, if the investigation initiated [practicada] includes charges against the President of the Republic, Ministers of Government, Diplomatic Ministers, Comptroller and Sub-comptroller General of the Republic, or Magistrates of the Supreme Court of Justice, the Tribunal will limit itself to give account to the Legislative Assembly of the result of the investigation;






6.
To issue, with regard to the public force, the pertinent measures for the electoral processes to develop in conditions of unrestricted freedom and guarantees. In the case that military conscription is decreed, the Tribunal may equally issue the adequate measures not to obstruct the electoral process, so [that] all citizens may freely emit their vote. The Tribunal may have to fulfill these measures itself, or through the delegates it designates;






7.
To effect the definitive count of the suffrage emitted in the elections for President and Vice Presidents of the Republic, Deputies to the Legislative Assembly, members of the Municipalities and Representatives to Constituent Assemblies;






8.
To make the definitive declaration of the election of President and Vice Presidents of the Republic, within the thirty days following the date of the vote and in the time period that the law determines, [and] that of the other functionaries mentioned in the preceding paragraph;






9.
To organize, to direct, to supervise, to count and to declare the results of the processes of referendum. More than one referendum per year may not be convoked; or during the six months prior to or after the presidential election. The results will be binding for the State if, at least, thirty percent (30%) of the citizens registered in the electoral roll participate, for the ordinary legislation, and forty percent (40%) as [a] minimum, for the partial reforms of the Constitution and the matters that require legislative approval by [a] qualified majority.






10.
The other functions entrusted to it by this Constitution or the laws.





Article 103


The decisions of the Supreme Tribunal of Elections have no recourse, except the action for prevarication [acción por prevaricato].



Article 104


Under the exclusive dependency of the Supreme Tribunal of Elections is the Civil Registry, [of] which [the] functions are:







1.
To keep the Central Registry of the Civil Estate and to form the lists of electors;






2.
To decide on the applications to acquire or to recover the quality of Costa Rican, as well as the cases of loss of nationality; to execute the judicial sentences that suspend citizenship and to decide the procedures to recover it. The decisions issued by the Civil Registry in accordance with the attributions referred to in this paragraph, are appealable before the Supreme Tribunal of Elections;






3.
To issue the identity forms;






4.
The other attributions that this Constitution and the laws specify to it.





Title IX. The Legislative Power



Chapter I. Organization of the Legislative Assembly



Article 105


The power to legislate resides in the People, who delegate it to the Legislative Assembly through suffrage. Such power may not be renounced or be subjected to limitations through any agreement or contract, directly or indirectly, except for the treaties, accordingly to the principles of International Law.


The People may also exercise this power through the referendum, to approve or to abrogate laws and partial reforms of the Constitution, when convoked by at least five percent (5%) of the citizens inscribed in the electoral roll; the Legislative Assembly, through the approval of the two-thirds part of the total of its members, or the Executive Power jointly with the absolute majority of the totality of the members of the Legislative Assembly.


The referendum will not proceed if the bills are relative to budgetary, tax, fiscal, monetary, credit, pension [or] security matters [or matters of] approval of loans and contracts or acts of an administrative nature.


This institution will be regulated by law, approved by the two-thirds part of the totality of the members of the Legislative Assembly.



Article 106


The Deputies hold this character by the Nation and will be elected by provinces.


The Assembly is composed of fifty-seven Deputies. Each time a general population census is realized, the Supreme Tribunal of Elections will assign to the provinces the deputations, in proportion to the population of each one of them.



Article 107


The Deputies will remain in their offices for four years and may not be reelected in [a] successive form.



Article 108


To be a Deputy it is required to:







1.
Be a citizen in exercise;






2.
Be Costa Rican by birth, or by naturalization with ten years of residence in the country after having obtained the nationality;






3.
Be already twenty-one years old.





Article 109


[The following] may not be elected Deputies, or register as candidates to that function:







1.
The President of the Republic or whoever substitutes him in the exercise of the Presidency at the time of the election;






2.
The Ministers of Government;






3.
The titular Magistrates of the Supreme Court of Justice;






4.
The titular and substitute Magistrates of the Supreme Tribunal of Elections, and the Director of the Civil Registry;






5.
The military [personnel] on active service;






6.
Those who exercise jurisdiction, civil or police authority, extensive to a province;






7.
The managers of the autonomous institutions;






8.
The relatives of whoever exercises the Presidency of the Republic within the second degree of consanguinity or affinity, inclusive.




These incompatibilities will affect whoever performs the indicated offices within the six months prior to the date of the election.



Article 110


The Deputies are not responsible for the opinions they emit at the Assembly. During the sessions they may not be arrested for a civil cause, except [by] authorization of the Assembly or that the Deputy consents to it.


From the moment they are declared elected titular or substitute, until their legal period ends, they may not be deprived of their freedom for a penal motive, except when they have been previously suspended by the Assembly. This immunity has no effect in the case of flagrante delicto, or when the Deputy renounces it. Nevertheless, the Deputies who have been detained for flagrante delicto, will be released if the Assembly orders it.



Article 111


No Deputy may accept, after [taking] the oath, under penalty of losing their credential, office or employment of the other Powers of the State or of the autonomous institutions, except when it concerns a Ministry of Government. In this case they will be reinstated to the Assembly at the ceasing of their functions.


This prohibition does not rule [no rige] for those being called to be part of international delegations, or to those performing offices in charitable institutions, or to professors of the University of Costa Rica or of other institutions of superior education of the State.



Article 112


The legislative function is also incompatible with the exercise of any other public office of popular election.


The Deputies may not celebrate, directly or indirectly, or through representation, any contract with the State, or obtain concession of public assets that imply privilege, or intervene as directors, administrators or managers in enterprises that contract with the State, works, supplies, or exploitation of public services.


The violation of any of the prohibitions written in this Article or the previous one, will produce the loss of the credential of Deputy. The same will occur if in the exercise of a Ministry of Government, the Deputy would incur in any of those prohibitions.


The deputies must fulfill the duty of probity. The violation of this duty will result in the loss of the credential of deputy, in the cases and in accordance with the procedures that a law will establish which will be approved by two-thirds of the total of the members of the Legislative Assembly.



Article 113


The law will establish the assignment and the technical and administrative aids granted to the Deputies.



Article 114


The Assembly will reside in the capital of the Republic, and to either transfer its seat to another place or to suspend its sessions for a determined time, two-thirds of the votes of the total of its members will be required.



Article 115


The Assembly will elect its Directorate [Directorio] at the beginning of each legislature.


The President and the Vice President must meet the same conditions as required to be President of the Republic. The President of the Assembly will take the oath before him and the Deputies before the President.



Article 116


The Legislative Assembly will meet every year on the first day of May, even if it has not been convoked, and its ordinary sessions will last six months, divided in two periods: from the first of August to the thirty-first of October, and from the first of February to the thirtieth of April.


One Legislature includes the ordinary and extraordinary sessions celebrated between the first of May and the following thirtieth of April.



Article 117


The Assembly may not effect its sessions without the attendance of two-thirds of the total of its members.


If on the specified day it was impossible to initiate the sessions, or if opened, they could not continue due to lack [falta] of quorum, the members present will order the absent-ones, under the sanctions established by the Regulations, for them to attend, and the Assembly will open or continue the sessions when the required number is met.


The sessions will be public except [if] for very qualified reasons and [reasons] of general appropriateness it is agreed that they be secret[,] by a vote of no less than the two-thirds part of the Deputies present.



Article 118


The Executive Power may convoke the Legislative Assembly to extraordinary sessions. In these[,] it will not take cognizance of matters different [from] those expressed in the decree of convocation, except [if] it concerns [se trate] the appointing of functionaries that corresponds to the Assembly to make, or the legal reforms that are indispensable to resolve [resolver] the matters submitted to its cognizance.



Article 119


The resolutions of the Assembly will be taken by [an] absolute majority of votes present, except in the cases in which this Constitution demands a greater vote.



Article 120


The Executive Power will make available to the Legislative Assembly, the police force requested by [its] President.



Chapter II. Attributions of the Legislative Assembly



Article 121


In addition to the other attributions that this Constitution confers on it, it corresponds exclusively to the Legislative Assembly:







1.
To adopt the laws, to reform them, to derogate them and to give to them authentic interpretation, except [for] that said in the chapter referring to the Supreme Tribunal of Elections;






2.
To designate the premises for its sessions, to open and to close them and to suspend them and to continue them when it agrees on it:






3.
To appoint the titular and the substitute Magistrates of the Supreme Court of Justice;






4.
To approve or to disapprove the international agreements, public treaties and concordats.







The public treaties and international agreements, that attribute or transfer specific competences to a community juridical order, with the purpose of realizing regional and common objectives, will require the approval of the Legislative Assembly, by a vote of no less than the two-thirds of the totality of its members.







The protocols of lesser rank, derived from public treaties or international agreements approved by the Assembly, will not require legislative approval when these instruments expressly authorize such derivation.






5.
To give or not its assent for the entrance of foreign troops into the national territory and for the stationing of ships of war in the ports and airports;






6.
To authorize the Executive Power to declare the state of national defense and to agree to peace;






7.
To suspend by a vote of no less than the two-thirds of the totality of its members, in the case of evident public necesity, the individual rights and guarantees written in Articles 22, 23, 24, 26, 28, 29, 30 and 37 of this Constitution. This suspension may be of all or of some rights and guarantees, for the totality or part of the territory, and [for] up to thirty days; during this, and with regard to persons, the Executive Power may only order their detention in establishments not allocated to common inmates, or decree their confinement to inhabited places. It must also give account to the Assembly at its next meeting on the measures taken to safeguard the public order or to maintain the security of the State.







In no case may individual rights and guarantees not written in this paragraph be suspended;






8.
To receive the oath of law and to take cognizance of the resignations of the members of the Supreme Powers, with the exception of the Ministers of Government; to decide on the doubts that may occur in the case of physical or mental incapacity of who is exercising the Presidency of the Republic, and to declare if [the person] who must substitute [for] him must be called to the exercise of the Power;






9.
To admit or not the accusations interposed against whoever is exercising the Presidency of the Republic, Vice Presidents, members of the Supreme Powers and Diplomatic Ministers, declaring by the two-thirds part of votes of the total of the Assembly if [a] cause should be formed or not against them, placing them, in [the] affirmative case, at the disposition of the Supreme Court of Justice for its judgment;






10.
To decree the suspension of any of the functionaries mentioned in the preceding paragraph, when proceeding against them for common crimes;






11.
To adopt the ordinary and extraordinary budgets of the Republic;






12.
To appoint the Comptroller and Sub-Controller General of the Republic;






13.
To establish the national taxes and contributions, and to authorize the municipal ones;






14.
To decree the sale or the application to public uses of the assets proprietary to the Nation.







[The following] may not be definitively outside of the domain of the State:









a.
The power that may be obtained from the waters of the public domain in the national territory;






b.
The deposits of coal, the sources and deposits of oil, and any other hydrocarbon substances, as well as the deposits of radioactive minerals existing in the national territory;






c.
The wireless services.







The assets mentioned in paragraphs a), b), and c) above may only be exploited by the public administration[,] or by individuals [particulares], in accordance with the law or through special concession granted for a limited time and in accordance with the conditions and stipulations established by the Legislative Assembly.







The national railroads, docks and airports--the latter while in service--may not be sold, leased or imposed with taxes, directly or indirectly, or be outside of the domain and control of the State in any form.






15.
To approve or disapprove the loans or similar agreements that relate to the public credit, celebrated by the Executive Power.







To effect the contracting of loans abroad or for those that, even when agreed in the country, will be financed with foreign capital, it is necessary that the respective bill be approved by the two-thirds part of the total of the votes of the members of the Legislative Assembly.






16.
To grant honorary citizenship for notable services provided to the Republic, and to decree honors to the memory of the persons whose eminent performances have made them entitled to those distinctions.






17.
To determine the law of the monetary unit and to legislate on the currency, the credit, the weights and measures. To determine the law of the monetary unit, the Assembly must previously collect the opinion of the technical organ in charge of the monetary regulation;






18.
To promote the progress of the sciences and the arts and to assure for a limited time, to the authors and inventors, the property of their respective works and inventions;






19.
To create establishments for the teaching and progress of the sciences and of the arts, specifying incomes for their sustainment and specially to procure the generalization of the elementary education;






20.
To create the Tribunals of Justice and the other organs for the national service;






21.
To grant by [the] vote of no less than the two-thirds part of the totality of its members, general amnesty and pardons for political crimes, with the exception of the electoral ones, with regard to which there can be no pardon;






22.
To give itself the Regulations for its internal regime, which, once adopted, may not be modified except by [the] vote of no less than the two-thirds part of the total of its members;






23.
To appoint commissions from within to investigate any matter entrusted to them by the Assembly, and to render the corresponding report.







The Commissions will have free access to all the official dependencies to realize the investigations and collect the data they judge necessary. They may receive all kinds of evidence and make any person appear before them, with the purpose of questioning them;






24.
To formulate interpellations to the Ministers of Government, and furthermore, by two-thirds of [the] votes present, censure the same functionaries, when in the opinion of the Assembly they are guilty of unconstitutional or illegal acts, or of grave errors that have caused or may cause evident prejudice to the public interests.







The matters in process of a diplomatic character or those referring to pending military operations are excepted from both cases.





Article 122


The Assembly is prohibited from giving votes of applause [votos de aplauso/votes of approval or thanks] regarding official acts, as well as recognizing[,] to the responsibility of the Public Treasury[,] obligations that have not been previously declared by the Judicial Power, or accepted by the Executive Power, or to grant scholarships, pensions, retirements or gratifications.



Chapter III. Formation of the Laws



Article 123


During the ordinary sessions, the initiative to form the laws corresponds to any member of the Legislative Assembly, to the Executive Power, through the Ministers of Government and to five percent (5%) as [a] minimum, of the citizens registered in the electoral roll, if the bill is of popular initiative.


The popular initiative will not proceed when it concerns bills relative to budgetary, tax, [or] fiscal matters, [or matters] of approval of loans  and contracts or acts of [an] administrative nature.


The bills of law of popular initiative must be voted definitively within the peremptory time period indicated in the law, except those of constitutional reform, which will follow the process specified in Article 195 of this Constitution.


A law adopted by the two-thirds part of the total of the members of the Legislative Assembly, will regulate the form, the requirements and the other conditions that must be fulfilled by the bills of law of popular initiative.



Article 124


To become [a] law, all bills must be the object of two debates, each one on a different non-consecutive day, obtain the approval of the Legislative Assembly and the sanction of the Executive Power; additionally, they must be published in La Gaceta [the Official Journal], without prejudice to the requirements that this Constitution establishes both for special cases and for those decided by popular initiative and referendum, according to Articles 102, 105, 123 and 129 of this Constitution. The agreements taken in use of the attributions enumerated in paragraphs 2), 3), 5), 6), 7), 8), 9), 10), 12), 16), 21), 22), 23) and 24) of Article 121[,] as well as the legislative act to convoke to referendum, which will be voted in a sole session and must be published in La Gaceta[,] will not have the character of laws or require, therefore, the previous proceedings.


The Legislative Assembly may delegate, in permanent commissions, the cognizance and the approval of bills of law. However, the Assembly may retract to itself [avocar], at any moment, the debate or the vote of the bills that have been [the] object of delegation.


The delegation does not proceed if it concerns the bills of law relative to electoral matters, to the creation of national taxes or to the modification of the existing [ones], to the exercise of the faculties specified in paragraphs 4), 11), 14), 15) and 17) of Article 121 of the Political Constitution, to the convocation to a Constituent Assembly, to any effect, and to the partial reform of the Political Constitution.


The Assembly will appoint the permanent commissions with full legislative power, in [a] manner that their composition reflects, proportionally, the number of Deputies of the political parties that compose it. The delegation must be approved by [a] majority of two-thirds of the totality of the members of the Assembly, and the retraction, by [an] absolute majority of the Deputies present.


The Regulations of the Assembly will regulate the number of these commissions and the other conditions for the delegation and the retraction, as well as the procedures to be applied in these cases.


The legislative approval of contracts, agreements and other acts of an administrative nature, will not give those acts [the] character of laws, even if is done through the ordinary processing of them.



Article 125


If the Executive Power does not approve the bill of law voted by the Assembly, it will veto it and return it with the pertinent objections. The veto does not proceed regarding the bill that approves the Ordinary Budget of the Republic.



Article 126


Within the ten working days counted from the date on which a bill of law approved by the Legislative Assembly has been received, the Executive Power may object to it because it judges it inappropriate or believes [crea] it necessary to make reforms to it; in the latter case it will propose them when returning the bill. The Executive Power may not refrain from [dejar de] sanctioning it and publishing it if it does not object to it within that time period.



Article 127


The bill [being] reconsidered by the Assembly, with the observations of the Executive Power, and if the Assembly rejects them and the bill is approved again by two-thirds of [the] votes of the total of its members, it will be sanctioned and will be ordered for execution as law of the Republic. If the proposed modifications are adopted, the bill will be returned to the Executive Power, which may not refuse the sanction of it. If they are rejected, and if the two-thirds of [the] votes to reseal it are not met, it will be archived and may not be considered until the next legislature.



Article 128


If the veto is founded on reasons of unconstitutionality not accepted by the Legislative Assembly, it will send the legislative decree to the Chamber indicated in Article 10, for it to resolve the dispute within the following thirty calendar days from the date on which it receives the file [expediente]. The provisions declared unconstitutional will be considered rejected and the others will be sent to the Legislative Assembly for the corresponding proceedings. The same will be done with the bill of law approved by the Legislative Assembly, when the Chamber declares that it does not contain unconstitutional provisions.



Article 129


The laws are obligatory and take effect from the day that they designate; in absence of this requirement, ten days after their publication in the Diario Oficial.


No one may allege ignorance of the law except in the cases that it authorizes.


The renunciation of the laws in general does not have efficacy, or the specific [renunciation] of those of public interest.


The acts and agreements contrary to the prohibitive laws will be null, if the same laws do not provide otherwise.


A law is not abrogated or derogated except by a subsequent one; disuse, custom or practice to the contrary may not be alleged against its observance. By way of referendum, the People may abrogate it or derogate it, in accordance with Article 105 of this Constitution.



Title X. The Executive Power



Chapter I. The President and the Vice Presidents of the Republic



Article 130


The President of the Republic and the Ministers of Government[,] with the character of obligated collaborators[,] exercise the Executive Power in the name of the People.



Article 131


[The following] is required to be President or Vice President of the Republic:







1.
To be Costa Rican by birth and [a] citizen in exercise;






2.
To have secular status;






3.
To be older than thirty years.





Article 132


[The following] may not be elected President or Vice President:







1.
Whoever served in the Presidency in any interval within the eight years prior to the period for which exercise the election is verified, or the Vice President or [the person] who substitutes [for] him, who served it during the greater part of any of the periods included in the expressed eight years;






2.
The Vice President who retained that character in the twelve months preceding the election, and who in his place exercised the Presidency for any interval within that term;






3.
Whoever is by consanguinity or affinity [an] ancestor], descendant, or sibling of the person occupying the Presidency of the Republic when effecting the election or of whoever performed it in any interval within the six months preceding that date;






4.
Whoever was Minister of Government during the twelve months preceding the date of the election;






5.
The titular Magistrates of the Supreme Court of Justice, the titular and substitutes Magistrates of the Supreme Tribunal of Elections, the Director of the Civil Registry, the directors or managers of the autonomous institutions, the Comptroller and Sub-Controller General of the Republic.




This incompatibility includes the persons who performed the offices indicated within the twelve months preceding the date of the election.



Article 133


The election of President and Vice Presidents will be held on the first Sunday of February of the year in which the renewal of these functionaries must be effected.



Article 134


The presidential period will be of four years.


The actions of the public functionaries and of the individuals that violate the principle of alternation in the exercise of the Presidency, or that of free presidential succession, consecrated by this Constitution[,] will imply treason to the Republic. The responsibility derived from such actions will be imprescriptible.



Article 135


There will be two Vice Presidents of the Republic, who will replace the President in his absolute absence, in the order of their nomination. In his temporary absences, the President may call either of the Vice Presidents for [them] to substitute him.


When none of the Vice President may fill the temporary or permanent absences of the President, the President of the Legislative Assembly will occupy the office.



Article 136


The President and the Vice Presidents of the Republic will take possession of their offices on the eighth day of May; and the constitutional period [being] terminated[,] they will cease by that same fact in the exercise of them.



Article 137


The President and the Vice Presidents will take an oath before the Legislative Assembly; but if they could not do so before it, they will do so before the Supreme Court of Justice.



Article 138


The President and the Vice Presidents will be elected simultaneously and by a majority of votes that exceeds forty percent of the total number of [the] suffrage validly emitted.


The candidates for President and Vice Presidents of a party, must figure for their election in a same list [of nominations], with the exclusion of any other functionary to be elected.


If none of the lists [of nominations] reaches the indicated majority, a second popular election will be practiced on the first Sunday of April of the same year between the two lists [of nominations] that received more votes, those that figure on the one that obtains the greater number of [the] suffrage being elected.


If in any of the elections two lists [of nominations] result with [an] equal number of sufficient suffrage, the oldest candidate will be considered [tendrá por] elected as President, and the respective candidates of the same list [of nominations] as Vice Presidents.


The citizens included in a list [of nominations] already registered according to the law may not renounce the candidacy to the Presidency or Vice Presidencies, nor may the candidates of the two list [of nominations] that obtained [the] greater number of votes in the first [election] abstain themselves from figuring in the second election.



Chapter II. Duties and Attributions of Those Who Exercise the Executive Power



Article 139


[The following] are exclusive duties and attributions of those who exercise the Presidency of the Republic;







1.
To freely appoint and to remove the Ministers of Government;






2.
To represent the Nation in the acts of official character;






3.
To exercise the supreme command of the public force;






4.
To present to the Legislative Assembly, at the initiation of the first annual period of sessions, a written message relative to the various matters of the Administration and to the political state of the Republic and in which he must, additionally, propose the measures that he judges important for the good functioning of the Government and the progress and wellbeing of the Nation;






5.
To previously communicate to the Legislative Assembly, when he intends to leave the country, the motives for his trip.





Article 140


[The following] are duties and attributions that correspond jointly to the President and to the respective Minister of Government:







1.
To freely appoint and to remove the members of the public force, the employees and functionaries who serve offices of confidence, and the others that, in very qualified cases, the Law of [the] Civil Service determines;






2.
To appoint and to remove, subject to the requirements provided by the Law of [the] Civil Service, the rest of the [public] servants of their dependency;






3.
To sanction and to promulgate the laws, to regulate them, to execute them and to see to their exact fulfillment;






4.
In the recesses of the Legislative Assembly, to decree the suspension of [the] rights and guarantees that paragraph 7) of Article 121 refers to[,] in the same cases and with the same limitations established there[,] and immediately give account to the Assembly. The decree of suspension of guarantees is equivalent, ipso facto, to the convocation of the Assembly to sessions, which must meet within the following forty-eight hours. If the Assembly does not confirm the measure by two-thirds of the votes of the totality of its members, the guarantees will be considered restored.







If because of lack of quorum the Assembly cannot meet, it will do so the next day with any number of Deputies. In this case the decree of the Executive Power needs to be approved by [a] vote of no less than the two-thirds part of those present;






5.
To exercise the initiative in the formation of the laws, and the right of veto;






6.
To maintain the order and the tranquility of the Nation, to take the necessary measures [providencias] for the guarding of the public liberties;






7.
To provide for the collection and the investment of the national incomes in accordance to the laws;






8.
To see to the good functioning of the administrative services and dependencies;






9.
To execute and to have fulfilled all that decided [on] or provided [for] in the matters of their competence [by] the tribunals of Justice and the electoral organs, at the solicitation of the same;






10.
To celebrate agreements, public treaties and concordats, to promulgate them and to execute them once approved by the Legislative Assembly or by a Constituent Assembly, when that approval is required by this Constitution.







The protocols derived from those public treaties or international agreements that do not require legislative approval, will enter into force once promulgated by the Executive Power.






11.
To render to the Legislative Assembly the reports that it solicits from them is use of its attributions;






12.
To direct the international relations of the Republic;






13.
To receive the Heads of State as well as the diplomatic representatives, and to admit the Consuls of other nations;






14.
To convoke the Legislative Assembly to ordinary and extraordinary sessions;






15.
To send to the Legislative Assembly the bill of National Budget at the time and with the requirements determined in this Constitution;






16.
To dispose of the public force to preserve the order, defense and security of the country;






17.
To issue navigation licenses;






18.
To give themselves the appropriate regulations for the internal regime of their offices and to issue the other regulations and ordinances necessary for the prompt execution of the laws;






19.
To subscribe the administrative contracts not included in paragraph 14) of Article 121 of this Constitution, under reserve of submitting them to the approval of the Legislative Assembly when they stipulate [the] exemption of taxes or rates, or [when] they have for their object the exploitation of public services, natural resources or wealth of the State.







The legislative approval of these contracts will not give them character of laws nor will exempt them from their administrative juridical regime. That provided in this paragraph will not be applicable to the loans or other similar agreements, referred to in paragraph 15) of Article 121, which will be governed by their special norms;






20.
To fulfill the other duties and to exercise the other attributions that this Constitution and the laws confer to them.





Chapter III. The Ministers of Government



Article 141


For the dispatch of the business that corresponds to the Executive Power there will be the Ministers of Government that the law determines. It will be possible to entrust one Minister with two or more Ministries.



Article 142


To be a Minister it is required:







1.
To be a citizen in exercise;






2.
To be a Costa Rican by birth, or by naturalization with ten years of residence in the country, after having obtained the nationality;






3.
To have [a] secular status;






4.
To be already twenty-five years of age.





Article 143


The function of Minister is incompatible with the exercise of any other public office, whether of popular election or not, except the case of special laws re-entrusting them [with] functions. The rules, prohibitions and sanctions established in Articles 110, 111, 112 of this Constitution, are applicable to the Ministers in what is conducive.


The Vice Presidents of the Republic may perform Ministries.



Article 144


The Ministers of Government will present to the Legislative Assembly each year, within the first fifteen days of the first period of ordinary sessions, a report on the matters of their dependency.



Article 145


The Ministers of Government may attend at any moment, with voice but without vote, in the sessions of the Legislative Assembly, and they must [do so] when so provided by it.



Article 146


The decrees, agreements, resolutions and orders of the Executive Power, require for their validity the signatures of the President of the Republic and of the Minister of the branch [ramo] and, furthermore, in the cases that this Constitution establishes, the approval of the Council of Government.


The signature of the President of the Republic will suffice for the appointment and removal of the Ministers.



Chapter IV. The Council of Government



Article 147


The Council of Government is formed by the President of the Republic and the Ministers, to exercise, under the presidency of the former[,] the following functions:







1.
To solicit from the Legislative Assembly the declaration of the state of national defense and the authorization to decree the military recruitment, to organize the army and to negotiate peace;






2.
To exercise the right of pardon in the form that the law indicates;






3.
To appoint and to remove the Diplomatic Representatives of the Republic;






4.
To appoint the directors of the autonomous institutions whose designation corresponds to the Executive Power;






5.
To resolve the other businesses submitted to it by the President of the Republic who, if the gravity of some matter demands it, may invite other persons that, with [a] consultative character [may] participate in the deliberations of the Council.





Chapter V. Responsibilities of Those Who Exercise the Executive Power



Article 148


The President of the Republic will be responsible for the use he makes of those attributions that according to this Constitution correspond to him in an exclusive form. Each Minister of Government will be jointly responsible with the President[,] in respect to the exercise of the attributions that this Constitution grants to both of them. The responsibility for the acts of the Council of Government will extend to all those who concurred with their vote to adopt the respective agreement.



Article 149


The President of the Republic and the Minister of Government who had participated in the acts indicated as follows, will also be jointly responsible:







1.
When they compromise in any form the freedom, the political independence or the territorial integrity of the Republic;






2.
When they impede or obstruct directly or indirectly the popular elections, or infringe upon the principles of alternation in the exercise of the Presidency or of free presidential succession, or against the freedom, order or purity of the suffrage;






3.
When they impede or obstruct the functions that are specific to the Legislative Assembly, or restrict its freedom and independence;






4.
When they refuse to publish or execute the laws or other legislative acts;






5.
When they impede or obstruct the functions specific to the Judicial Power, or [when they] restrict the freedom with which the Tribunals must judge the causes submitted to their decision, or when they obstruct in some form the functions that correspond to the electoral organs or the municipalities;






6.
For all the other cases in which the Executive Power by action or omission violates some expressed law.





Article 150


The responsibility of whoever exercises the Presidency of the Republic and of the Ministers of Government for acts that do not imply [a] crime, may only be claimed while they are found in the exercise of their offices and up to four years after they ceased in their functions.



Article 151


The President, the Vice Presidents of the Republic or whoever is exercising the Presidency, may not be prosecuted, or judged except after the Legislative Assembly declares if there should be the formation of [a] criminal cause, by virtue of [an] interposed accusation.



Title XI. The Judicial Power



Sole Chapter



Article 152


The judicial power is exercised by the Supreme Court of Justice and by the other tribunals that the law establishes.



Article 153


It corresponds to the Judicial Power, in addition to the functions that this Constitution specifies for it, to take cognizance of the civil, penal, commercial, labor, and contentious-administrative causes as well as of the others that the law establishes, whatever their nature may be and the character of the persons that intervene; to decide permanently on them and to execute the resolutions that it pronounces, with the help of the public force if necessary.



Article 154


The Judicial Power is submitted only to the Constitution and to the law, and the resolutions it adopts on the matters of its competence do not impose on it other responsibilities than those expressly specified by the legislative precepts.



Article 155


No tribunal may retract to itself the cognizance of causes pending before another. Uniquely, the tribunals of the Judicial Power may request the files ad effectum videndi.



Article 156


The Supreme Court of Justice is the superior tribunal of the Judicial Power, and the tribunals, functionaries and employees in the judicial branch [ramo] are dependent of it, without prejudice to that provided by this Constitution concerning [the] civil service.



Article 157


The Supreme Court of Justice will be formed by the Magistrates necessary for good service; they will be elected by the Legislative Assembly, which will integrate the various Chambers that the law indicates.


The diminution of the number of Magistrates, whatever this comes to be, may only be agreed [with] prior [and] all the procedures [trámites] provided for the partial reforms to this Constitution.



Article 158


The Magistrates of the Supreme Court of Justice will be elected for a period of eight years and by the votes of the two-thirds part of the totality of the members of the Legislative Assembly. In the performance of their functions, they must act with efficiency and will be considered re-elected for equal periods, unless the contrary is agreed in a vote of no less than the two-thirds part of the totality of the members of the Legislative Assemble. The vacancies will be filled for complete periods of eight years.



Article 159


[The following] is required to be [a] Magistrate:







1.
To be [a] Costa Rican by birth, [or] by naturalization, with domicile in the country for no less than ten years after obtaining the respective letter. Nevertheless, the President of the Supreme Court of Justice must be Costa Rican by birth;






2.
To be a citizen in exercise;






3.
To belong to the secular status;






4.
To be older than thirty-five years of age;






5.
To posses a degree of lawyer, issued or legally recognized in Costa Rica, and to have exercised the profession for ten years at least, unless it concerns judicial functionaries with judicial practice of no less than five years.




The Magistrates must, before entering into possession of the office, render the guarantee that the law establishes.



Article 160


Whoever is bound by kinship within the third degree of consanguinity or affinity inclusive, to a member of the Supreme Court of Justice[,] may not be elected as a Magistrate.



Article 161


The quality of Magistrate is incompatible with that of functionary of the other Supreme Powers.



Article 162


The Supreme Court of Justice will appoint its President, from the list [of nominations] of Magistrates who integrate it, in the same way, it will appoint the Presidents of the various chambers, all in the form and for the time that the law specifies.



Article 163


The election and replacement of the Magistrates of the Supreme Court of Justice, will be done within the thirty calendar days following the expiration of the respective period or the date on which it is communicated that a vacancy has occurred.



Article 164


The Legislative Assembly will appoint no less than twenty-five substitute Magistrates chosen from the list [of nominations] of fifty candidates that the Supreme Court of Justice will present to it. The temporary absences of the Magistrates will be filled by lot [sorteo] that the Supreme Court of Justice will make among the substitute Magistrates. If a position of substitute Magistrate is vacant, the election will fall on one of the two candidates that the Court proposes and will be effected in the first ordinary or extraordinary session that the Legislative Assembly celebrates after receiving the corresponding communication. The law will specify the time period of its exercise and the conditions, restrictions and prohibitions established for the titular, that are not applicable to the substitutes.



Article 165


The Magistrates of the Supreme Court of Justice may not be suspended except by declaration that there should be the formation of [a] cause or for the motives that the law expresses in the chapter corresponding to the disciplinary regime. In this last case, the agreement has to be taken by the Supreme Court of Justice, in [a] secret vote of no less than two-thirds of the total of its members.



Article 166


Concerning what is not specified by this Constitution, the law will specify the jurisdiction, the number and the duration of the tribunals, as well as their attributions, the principles to which they must adjust their acts and the manner of demanding responsibility of them.



Article 167


For the discussion and approval of bills of law that refer to the organization or functioning of the Judicial Power, the Legislative Assembly must consult [with] the Supreme Court of Justice; to divert from the criteria of this, the vote of the two-thirds part of the total of the members of the Assembly will be required.



Title XII. The Municipal Regime



Sole Chapter



Article 168


To the effects of the Public Administration the national territory is divided into provinces, these into cantons and the cantons into districts. The law may establish special distributions.


The Legislative Assembly may decree, observing the procedures for partial reform to this Constitution, the creation of new provinces, as long as the respective bill is previously approved in a plebiscite that the Assembly will order to be celebrated in the province or provinces that support the dismemberment.


The creation of new cantons requires[,] to be approved by the Legislative Assembly[,] through a vote of no less than two-thirds of the total of its members.



Article 169


The administration of the local interests and services in each canton, will be the responsibility of the Municipal Government, formed by a deliberative body, integrated by municipal Regidores [Aldermen] of popular election, and of an executive functionary that the law will designate.



Article 170


The municipal corporations are autonomous. In the Ordinary Budget of the Republic, all the municipalities of the country will be allocated a sum that will not be inferior to a ten percent (10%) of the ordinary revenues calculated for the corresponding economic year.


The law will determine the competences that will be transferred from the Executive Power to the municipal corporations and the distribution of the indicated resources.



Article 171


The Municipal Regidores will be elected for four years and will perform their offices obligatorily.


The law will determine the number of Regidores and the form in which they will act. Nevertheless, the Municipalities of the central cantons of [the] provinces will be integrated by no less than five titular Regidores and equal number of substitutes.


The Municipalities will be installed on the first day of May of the corresponding year.



Article 172


Each district will be represented before the Municipality by a titular Syndic and a substitute with voice but without vote.


For the administration of the interests and services in the districts of the canton, in qualified cases, the municipalities may create municipal councils of [the] district, as organs registered to the respective municipality with [their] own functional autonomy, which will be integrated following the same procedures of popular election used to conform the municipalities. A special law, approved by two-thirds of the total of the Deputies, will establish the special conditions in which they may be created and will regulate their structure, functioning and financing.



Article 173


The municipal agreements may be:







1.
Objected to by the functionary that the law indicates, in the form of reasoned veto;






2.
Appealed by any interested [person].




In both cases, if the Municipality does not revoke or reform the agreement objected to or appealed, the prior records will pass to the Tribunal dependent of the Judicial Power that the law indicates for it to decide definitively.



Article 174


The law will indicate in what cases the Municipalities will need legislative authorization to contract loans, give as guarantee their assets or incomes, or sale movable or immovable assets.



Article 175


The Municipalities will adopt their ordinary or extraordinary budgets, which will need, to enter into force, the approval of the Office of the Comptroller General, which will supervise their execution.



Title XIII. The Public Finances [Hacienda



Chapter I. The Budget of the Republic



Article 176


The public administration will be conducted in a sustainable, transparent and responsible form, which will be based on a framework of multiannual budgeting, for the procurement of the continuity of the services it provides.


The ordinary budget of the Republic includes all the probable revenues and all the authorized expenditures, of the public administration, during the economic year. In no case may the amount of the budgetary expenditures exceed that of the probable revenues.


The Public Administration, in a full sense, will observe the previous rules to adopt its budgets.


The budget of the Republic will be emitted for a time period of one year, from January the first to December the thirty-first.



Article 177


The preparation of the ordinary bill corresponds to the Executive Power through a Department specialized in the matter, of which [the] head will be appointed by the President of the Republic, for a period of six years. This Department will have [the] authority to reduce or suppress any of the amounts figuring in the preliminary drafts formulated by the Ministries of Government, [the] Legislative Assembly, [the] Supreme Court of Justice and [the] Supreme Tribunal of Elections. In the case of conflict, the President of the Republic will decide definitively. The expenditures budgeted by the Supreme Tribunal of Elections to give effectiveness to the suffrage, may not be objected to by the Department to which this Article refers.


In the bill an amount no less than six percent of the ordinary revenues calculated for the economic year will be allocated to the Judicial Power. Nevertheless, when this amount results [in an amount] greater than the one required to cover the fundamental necessities budgeted by that Power, the mentioned Department will include the difference as excess [exceso], with a plan of additional investment, for the Legislative Assembly to determine what corresponds.


To reach the universality of the social insurances and dutifully guarantee the payment of the contribution of the State as such and as [an] employer, [there] will be created in favor of the Caja Costarricense de Seguro Social [Costa Rican Bank of Social Security] sufficient and calculated incomes in such a form that they cover the current and future needs of the Institution. If a deficit is produced because of the insufficiency of those incomes, the State will assume it, for which [purpose] the Executive Power must include in its next bill of [the] Budget the respective amount determined as necessary by the mentioned institution to cover the totality of the quota [cuotas] of the State.


The Executive Power will prepare, for the respective economic year, the bills of extraordinary budgets, to the end of investing the revenues originating from the use of public credit or from any other extraordinary source.



Article 178


The bill of ordinary budget will be submitted to the cognizance of the Legislative Assembly by the Executive Power, at the latest [on] the first of September of each year, and the Law of Budget must be definitively approved before the thirtieth of November of the same year.



Article 179


The Assembly may not augment the expenditures budgeted by the Executive Power, if the new revenues that should cover them are not specified, [with] previous report of the Office of the Comptroller General of the Republic on the fiscal effectiveness of them.



Article 180


The ordinary and the extraordinary budgets constitute the limit of action of the Public Powers for the use and disposition of the resources of the State, and they may only be modified by laws of the initiative of the Executive Power.


All bills of modification that imply increase or creation of expenditures must be subject to that provided in the previous Article.


Nevertheless, when the Assembly is in recess, the Executive Power may vary the allocation of an authorized amount or open additional credits, but only to satisfy urgent or unexpected necessities in the cases of war, internal commotion or public calamity. In such cases, the Office of the Comptroller may not deny its approval to the expenditures ordered and the respective decree will imply [the] convocation of the Legislative Assembly to extraordinary sessions for its cognizance.



Article 181


The Executive Power will send to the Office of the Comptroller the liquidation of the ordinary and of the extraordinary budgets that were agreed to, at the latest [on] the first of March following the expiration of the corresponding year; the Office of the Comptroller must remit it to the Assembly, together with its resolution, at the latest [on] the first of May following. The definitive approval or disapproval of the accounts corresponds to the Legislative Assembly.



Article 182


The contracts for the execution of public works [obras] celebrated by the Powers of the State, the Municipalities and the autonomous institutions, the purchases made with funds of these entities [entidades] and the sales or leases of the assets belonging to them, will be done through tender, in accordance with the law concerning the respective amount.



Chapter II. The Office of the Comptroller General of the Republic



Article 183


The Office of the Comptroller General of the Republic is an auxiliary institution of the Legislative Assembly under the supervision of the Public Finances; but it has absolute functional and administrative independence in the performance of its work.


The Office of the Comptroller is the responsibility of a Comptroller and a Sub-Comptroller. Both functionaries will be appointed by the Legislative Assembly, two years after initiating the presidential period, for a term of eight years; they may be re-elected indefinitely, and they will enjoy the immunities and prerogatives of the members of the Supreme Powers.


The Comptroller and Sub-Comptroller respond before the Assembly for the fulfillment of their functions and may be removed by it through a vote of no less than the two-thirds part of the total of its members, if in the file created for that purpose[,] ineptitude or incorrect proceedings are proven [against] them.



Article 184


[The following] are duties and attributions of the Office of the Comptroller:







1.
To supervise the execution and liquidation of the ordinary and extraordinary budgets of the Republic.







There will be no emission on any order of payment against the funds of the State but when the respective expenditure has been validated by the Office of the Comptroller; neither will that which has not been re-validated by it constitute an obligation for the State;






2.
To examine, to approve or to disapprove the budgets of the Municipalities and autonomous institutions, and supervise their execution and liquidation;






3.
To send annually to the Legislative Assembly, in its first ordinary session, a report of the corresponding operations of the previous economic year, with detail of the work of the Comptroller and [an] exposition of the opinions and suggestions that he considers necessary for the better management of the public funds;






4.
To examine, annotate and close the accounts of the institutions of the State and of the public functionaries;






5.
The others that this Constitution or the laws assign to it.





Chapter III. The National Treasury



Article 185


The National Treasury is the center of operations of all the offices of national income; this organ is the unique [one] that has legal faculty to pay in the name of the State and to receive the quantities that[,] titled as income or for any other motive, must be entered in the national coffers.



Article 186


The Treasury is the responsibility [cargo] of a National Treasurer and a Sub-Treasurer. Both functionaries enjoy independence in the exercise of their attributions, which will be regulated by the law. The appointments will be made in [the] Council of Government, for periods of four years, and these functionaries may only be removed for just cause.



Article 187


Any expenditure of [the] responsibility of the National Treasury, that is not in reference to [the] salaries of the permanent personnel of the Public Administration written into the budget, must be published in the Diario Oficial [Official Journal].


Those expenditures that, for very special circumstances, the Council of Government considers should not be published, are excepted from the formality of publication, but in this case it will confidentially and immediately inform the Legislative Assembly and the Office of the Comptroller.



Title XIV. The Autonomous Institutions



Sole Chapter



Article 188


The autonomous institutions of the State enjoy administrative independence and are subject to the law in matter of government. Their directors respond for their management.



Article 189


[The following] are autonomous institutions:







1.
The Banks of the State;






2.
The insurance institutions of the State;






3.
Those that this Constitution establishes, and the new organs that the Legislative Assembly may create by a vote of no less than two-thirds of the total of its members.





Article 190


For the discussion and approval of [the] bills relative to an autonomous institution, the Legislative Assembly will previously hear the opinion of it.



Title XV. The Civil Service



Sole Chapter



Article 191


A statute of civil service will regulate the relations between the State and the public servants, for the purpose of guaranteeing the efficiency of the administration.



Article 192


With the exceptions that this Constitution and the statute of [the] civil service determine, the public servants will be appointed on the basis of proven suitability and they may only be removed for the causes of justified dismissal that the legislation [concerning] labor expresses, or in the case of [a] forced reduction of services, either for [a] lack of funds or to achieve a better organization of the same.



Article 193


The President of the Republic, the Ministers of Government and the functionaries that manage [manejen] public funds, are obligated to declare their assets, which must be valued, all in accordance with the law.



Title XVI. The Constitutional Oath



Sole Chapter



Article 194


The oath that the public functionaries must take, according to that provided in Article 11 of this Constitution is the following:


"Do you swear to God and promise to the Fatherland, to observe and defend the Constitution and the laws of the Republic, and to faithfully fulfill the duties of your destiny?--Yes, I swear.--If you do so, [may] God help you, and if not, [may] He and the Fatherland [Patria] call you to account."



Title XVII. The Reforms of the Constitution



Sole Chapter



Article 195


The Legislative Assembly may partially reform this Constitution in absolute accordance with the following provisions:







1.
The proposal to reform one or various Articles must be presented to the Legislative Assembly in ordinary sessions, signed by at least ten Deputies or by five per cent (5%) as [a] minimum, of the citizens registered on the electoral roll






2.
This proposal will be read three times at intervals of six days, to decide if it is admitted or not for discussion;






3.
In the affirmative case it will pass to a commission appointed by [an] absolute majority of the Assembly, for it to decide [dictamine] in a term of up to twenty working days;






4.
The decision presented, it will proceed to its discussion through the procedure established for the formation of the laws; this reform must be approved by a vote of no less than two-thirds of the total of the members of the Assembly;






5.
[Once] agreed that the reform proceeds, the Assembly will prepare the correspondent bill, through a Commission, the absolute majority being enough in this case to approve it;






6.
The mentioned bill will pass to the Executive Power; and it will send it to the Assembly with the Presidential Message at the beginning of the next ordinary legislature, with his observations, or recommending it;






7.
The Legislative Assembly, in its first sessions, will discuss the bill in three debates, and if it approves it by [a] vote of no less than two-thirds of the total of the members of the Assembly, it will form part of the Constitution, and it will be communicated to the Executive Power for its publication and observance;






8.
In accordance with Article 105 of this Constitution, the constitutional reforms may be submitted to referendum after being approved in one legislature and before the next one, if it is agreed on by the two-thirds part of the total of the members of the Legislative Assembly.





Article 196


The general reform of this Constitution, may only be made by a Constituent Assembly convoked to that effect. The law that makes this convocation, must be approved by [a] vote of no less than two-thirds of the total of the members of the Legislative Assembly and it does not require [the] sanction of the Executive Power.



Title XVIII. Final Provisions



Sole Chapter



Article 197


This Constitution will enter into full force on the eighth of November 1949, and it derogates the previous ones. The existing juridical order is maintained in force, while is not modified or derogated by the competent organs of the Public Power, or has not been derogated expressly or implicitly by this Constitution.



Transitory Provisions



1. [Concerning] Article 10


The Chamber created in Article 10 will be integrated by seven Magistrates and by the substitutes that the law determines, who will be elected by the Legislative Assembly by [a] vote of no less than two thirds of its members. The Legislative Assembly will make the appointment of the members of the Chamber within the ten sessions following the publication of this law; it will choose two of them from among the members of the First Chamber of the Supreme Court of Justice, the integration of which will be so reduced.


While a law of the constitutional jurisdiction has not been promulgated, the Chamber will continue processing the matters of its competence, even the pending ones, in accordance with the provisions in force.



2. [Concerning] Article 16


The persons that have opted for other nationality and have lost the Costa Rican [nationality], may recover it in the tenor of that provided in the reformed Article 16, through simple solicitation, verbal or written, before the Civil Registry. This will take note of it and will effect the corresponding procedures. The solicitation must be considered within the two years following the effectiveness of this reform.



3. [Concerning] Article 50-XX


The current laws, concessions and permits of use, granted in accordance with the law, as well as the rights derived from these, remain in force, as long as a new law that regulates the use, exploitation and conservation of water does not enter into force.



4. [Concerning] Article 78




I. The public expenditure on education may be inferior to eight percent (8%) during the fiscal periods prior to the year 2014. Nevertheless, in no case the percentage of the gross domestic product destined to education may be lower than the one of the previous year.




II. The law referred to in the second paragraph of Article 78 of the Political Constitution must be issued within the year following the publication of this constitutional reform. While this law is not into force, the gross domestic product will be determined accordingly to the procedure that the Central Bank of Costa Rica establishes.



5. [Concerning] Article 85


During the five-year period [quinquenio] from 1981-1985, the distribution of the special fund, to which this article refers, will be made in the following manner: 59% for the University of Costa Rica; 11.5% for the Technological Institute of Costa Rica; 23.5% for the National University and 6% for the Universidad Estatal a Distancia.



6. [Concerning] Article 100


The election of the three new substitutes Magistrates will be made within the two months following the promulgation of this constitutional reform; in this act the Supreme Court of Justice through lots, will establish the date on which the term [período] of each one of those substitutes will expire, in a manner that it coincides with the expiration of the periods of the substitutes elected before this reform and so that from then on it may proceed to elect two of the substitutes every two years.



7. [Concerning] Articles 105 and 123


The special laws referred to in Articles 105 and 123 of the Political Constitution, here reformed, must be issued within the year following the publication of this Law. During this time period, [that] which is here provided[,] will not enter into force.



8. [Concerning] Article 116 - VII


The Legislative Assembly that is elected in the elections to be verified in the month of October of nineteen forty-nine, in accordance with the convocation made to that effect by the Supreme Tribunal of Elections, will be installed on the eighth of November of that year, and it will cease in its functions on the thirty first of October of nineteen fifty-three. The President of the Republic, the Vice Presidents and the Deputies to the Legislative Assembly who should be elected in the elections of nineteen fifty-three, which date the Supreme Tribunal of Elections shall specify opportunely, will exercise their offices for four years and a half, that is: the President and the Vice President from the eighth of November of that year until the eighth of May of nineteen fifty-eight and the Deputies from the first of November of nineteen fifty-three until the thirtieth of April of nineteen fifty-eight, with the purpose of[,] from there on [en lo sucesivo][,] having the presidential period begin on the eighth of May, the Legislative Assembly installed on the first [day] of that month, and the elections[,] presidential and of deputies[,] verified in February, all of the corresponding year.



9. [Concerning] Article 141 - XI


The Ministers of Government appointed at the beginning of the next presidential period will have the functions determined in the existing laws [concerning] Secretaries of State , while there is no legislation [concerning] the matter.



10. [Concerning] Article 170


The budgetary allocation established in Article 170 will be progressive, at a rate of one point five percent (1.5%) per year, until completing [a] total [of] ten percent (10%).


Periodically, in each allocation of the resources established in Article 170, the Legislative Assembly must approve a law that indicates the competences to be transferred to the municipal corporations. Until the Legislative Assembly approves each one of the laws, the resources corresponding to that period will not be allocated to the municipalities, in accordance with the indicated in that same numeral. It rules [Rige] one year after its publication.



11. [Concerning] Article 171


The Municipal Regidores [Aldermen] who are elected in the elections of February of nineteen sixty-two, will exercise their offices from the first of July of nineteen sixty-two until the thirtieth of April of nineteen sixty-six.



12. [Concerning] Article 177, first and third paragraphs


The percentage to which Article 177 refers to for the Budget of the Judicial Power will be established in a sum of not less than three and a quarter percent for the year nineteen fifty-eight; in a sum of not less than four percent for the year nineteen fifty-nine and in a sum of not less than one percent more for each one of the following years, until reaching the minimum indicated of six percent.


The Caja Costarricense de Seguro Social [Costa Rican Bank of Social Security] must achieve the universality of the various insurances under [puestos] its responsibility, including the family protection in the regime of sickness [enfermedad] and maternity, within a time period no greater than ten years, counted from the promulgation of this constitutional reform.

